AO 91 (Rev 8/01)

 

 

United States District Co’urt

SOUTHERN `~ DISTRICT OF TEXAS
MCALLEN DIVISION

 

UNITED STATES OF AMERICA

V_ ~ , chlvnNAL colleLAlNT-
G|enda lVlariso| Valencia-lVlarin , Principal Case Number:
YoB: 1 976 El salvador M-18- Z\ T-H

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about October 22, 2018 in Hidalgo _ COunty, in

the Southern District of Texas defendants(s) did,
(Track Statutory Ianguage of ZZHense) '

knowing or in reckless disregard of the fact that Carolina Yaneth Diaz-Guevara, a citizen of El Salvador, and
Rene Xavier Munguia-Martinez, a citizen of Honduras, along with twenty- one (21) other undocumented aliens,
for a total of twenty-three (23), who had entered the United States in violation of law, concealed, harbored or
shielded from detection or attempted to conceal, harbor, or shield from detection such aliens' ln any place,
including any building or means of transportation, to-wit: a residence located in Edinburg, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(iii) FELONY

I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On October13, 2018, Border Patro| Agents received information of a suspected

stash house used to harbor undocumented aliens located at 16511 Citrus Road in
Edinburg, Texas.

SEE ATTACHMENT

Continued on the attached sheet and made a part of this complaint: -Yes k m No
Ner~¢d LMI# C'lmm

%°X »~ /lat;/{_

Signature of Complainant

 

» Nicolas Cantu Jr. Senior Patro| Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
October 23, 2018 ~ ,,? -'/ egan at l\/chl|en, Texas ,`

 

 

Date (/ - GW
Juz`an F. A|anis , U. S. l\/lagistrate Judge

Name and Tit|e of Judicia| Oflicer ' %§nature of Judicia| Ofncer

1 Case 7118-Cr-unirea>smans Fn'nsmea@eeua<ef> Pa@e 2 013
` SOUTHERN D|STR|CT OF TEXAS
¢McALLEN, TEXAS

ATTACH|V|ENT TO CRllVl|NAL COMPLA|NT:

M-18-z(‘_|_ l

RE: Glenda Marisol Valencia-Marin

coNTlNuArloN:

On October 16, 2018, Agents conducted surveillance on the suspected Sta`sh house when
they observed a female subj ect, later identified as Glenda Marisol Valencia-Marin, depart
the house in a white Kia.
_On October 22, 2018, Agents continued surveilling the suspected stash house when they
observed the white Kia depart. At this time, Hidalgo County Constables Offlce l(HC'CO)
was contacted to assist with a vehicle stop. HCCO Deputies conducted a traffic stop on the
white Kia for having a defective tail lamp. Agents approached the vehicle and identified
themselves The driver, identified herself as Valencia, claimed to be a citizen of El Salvador
and lacked the proper documentation to be present in the United States. Valencia was
questioned as to her suspected involvement in human smuggling to which Valencia'
admitted to harboring approximately ten (10) illegal aliens at her residence. At this time,
Valencia was read her Miranda Rights and was placed under arrest. Valencia gave agents

' consent to search her residence and provided a key.

A female passenger was identified as Carolina Yaneth Diaz-Guevara, a citizen of El
Salva or. Diaz was determined to be illegally present in the United States.

Agents along with HCCO Deputies proceeded to the suspected stash house and discovered
Rene Xavier Munguia-Martinez along with twenty-one (21) subjects. All subjects were
determined to be illegally present in the United States.

All subjects were transported to the McAllen Border Patrol Siation to be processed
accordingly.

PRINCIPAL STATEMENT: 1 x 1 f
Glenda Marisol Valencia-Marin was read her Miranda Rights. She understood and agreed to
provide a sworn statement

Valencia stated she has been renting the house for the past month. Valencia claims she was
going to pay $900 USD 1n rent. Valencia claims she was hired to harbor illegal aliens and
was going to receive $300 USD every so often. Valencia admitted to also transporting
aliens to other places and providing food to the aliens.

Page 2

3333 7113-3-@1nnea>s"mresrmsmaa3eeun@ x 3333 3 313

SOUTHERN D|STR|CT OF TEXAS
lVchLLEN, TEXAS ` \ '/

ATTAcHMENT To chMlNAL'coMPLAlNT:
M-18- Z\}\ -lvl

RE: Glenda Marisol Valencia-Marin

coNTlNuATloN:

MATERIAL WITNESSES STATEMENTS:
Carolina Yaneth Diaz-Guevara and Rene Xavier Munguia-Martinez were read their
Miranda Rights. Both understood and agreed to provide a sworn statement

Diaz, a citizen of El Salvador, stated her family made the smuggling arrangements and paid
$4,000 USD upfront. After crossing the river, Diaz claims she Was picked up and eventually
transported to the house where she was harbored at. At the house, Diaz claims a female
subject that goes by “Glenda” received her and wrote her name in a notebook. Diaz stated '
that Glenda also took her cellphone away and showed her where she was going to sleep.

Diaz identified Valencia, through a photo lineup, as the caretaker of the house.

Munguia, a citizen of Honduras, stated he made the smuggling arrangements and was to
pay $8,000 USD. Munguia stated he crossed along with four other subjects and they were
eventually picked up and transported to a shopping center. At the center, Munguia claims a
female subject driving a white Kia picked them up and transported them to the house where
he was later arrested. After arriving to the house, Munguia stated the female subject wrote
his name in a ledger and took his cell phone away.

Munguia identified Valencia, through a photo lineup, as the female subject who transported
him to the house and took his cell phone away.

Page 3

